Title: From George Washington to Lafayette, 21 November 1791
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Sir,
Philadelphia, Novr 21st 1791.

At the earnest request of Mr Jorre I make known to you, that he came over to this Country with an idea of obtaining some appointment under our Government; but he now finds that idea to have been false; for propriety, as you, my dear Sir, well know, would not admit of a foreigners being prefered to Office before one of our own Countrymen, who suffered so much to effect the revolution, and who certainly ought now to enjoy the official benefits arising from it; especially too, as there is not an Office created for which there are not many applicants, and always among them some who claim attention from their public services.

From the recommendation which Mr Jorre brought to me, he appears to be a man of good character and abilities; and he seems to have given up every other pursuit for the sake of coming here. But finding that he can not accomplish his wishes by obtaining a public appointment, he is about to return to france and, as I before observed, has earnestly requested I would make known the foregoing circumstances to you, in order that, if he should make any application for an appointment under your Government, he might have some unquestionable proof to produce of the views with which he came to this Country, and of the cause of his disappointment.
But, my dear Sir, you must not conceive from this letter that I mean in any degree to interfere with appointments in France. It is written only for the purpose before mentioned. But at the same time it affords me the pleasure of telling you how much and how sincerely I am, My dear sir, Your affte friend,

Go: Washington.

